Citation Nr: 1543053	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability, to include as secondary to a service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a June 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's June 2015 Travel Board hearing, he indicated that he has received treatment as recently as June 2015 for his claimed right ear condition at the Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama.  In addition, there is a September 2011 report of contact in which the Veteran states he received treatment at the Jackson, Mississippi VAMC.  As a result, the Board finds that remand is necessary in order to obtain updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any additional sources of treatment he is receiving for his claimed right ear hearing loss.  This includes any records from Dr. H, as identified at the Veteran's June 2015 Travel Board hearing. 

2.  Obtain any updated VA treatment records, to include from the Tuscaloosa VAMC and Jackson VAMC.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




